Title: To George Washington from Brigadier General Hugh Mercer, 26 July 1776
From: Mercer, Hugh
To: Washington, George

 

Sir,
Perth Amboy [N.J.] 26 July 1776 2 P.M.

When I mentioned this Morning the unusual appearance of a flag being hoisted on the Light house—I had not then understood that Any Ships were seen in the Offing—but find by a Person just now from So. Amboy that some have been seen—and Now Six have come into the Hook. I am Sir your Excellencys most obedt st

H. Mercer


A Deserter from the Asia, examined att Eliza. Town—says that 10 Ships arrived Some Days ago wi[t]h 2000 Highlanders.

